[Cite as State v. Stall, 128 Ohio St. 3d 501, 2011-Ohio-1960.]




THE STATE OF OHIO, APPELLANT AND CROSS-APPELLEE, v. STALL, APPELLEE
               AND CROSS-APPELLANT, ET AL., CROSS-APPELLANTS.

           [Cite as State v. Stall, 128 Ohio St. 3d 501, 2011-Ohio-1960.]
Discretionary appeal accepted, discretionary cross-appeal not accepted,
        judgment of the court of appeals vacated in part, and cause remanded to
        the court of appeals for application of State v. Johnson.
     (No. 2010-2264 — Submitted April 5, 2011 — Decided April 27, 2011.)
APPEAL from the Court of Appeals for Crawford County, Nos. 3-10-11, 3-10-12,
                and 3-10-13, 190 Ohio App. 3d 581, 2010-Ohio-5672.
                                   __________________
        {¶ 1} The discretionary appeal is accepted.
        {¶ 2} The discretionary cross-appeal is not accepted.
        {¶ 3} The portion of the judgment of the court of appeals addressing
cross-appellants’ assignment of error below is vacated as to appellee and cross-
appellant Stall only on the authority of State v. Johnson, 128 Ohio St. 3d 153,
2010-Ohio-6314, 942 N.E.2d 1061, and the cause is remanded to the court of
appeals for application of our decision in State v. Johnson.
        O’CONNOR, C.J., and LUNDBERG STRATTON, O’DONNELL, CUPP, and
MCGEE BROWN, JJ., concur.
        PFEIFER and LANZINGER, JJ., dissent and would not accept the
discretionary appeal.
                                   __________________
        Stanley Flegm, Crawford County Prosecuting Attorney, and Clifford J.
Murphy, Assistant Prosecuting Attorney, for appellant and cross-appellee.
        Starkey & Stoll, Ltd., and Geoffrey L. Stoll, for appellee and cross-
appellants.
                                ______________________